Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "main structure" of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "main structure" of claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities: extra "said" before "when" should omitted in the last clause of claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, examiner notes that it appears the interrelation of the essential elements of the intended invention that function simultaneously or are directly functionally related, or the essential elements or the essential structural cooperative relationships of the elements are omitted in the claim language, where such omission amounts to a gap between the claimed elements (see In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976), In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976), In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968), Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. & Inter. 1965), and Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. & Inter. 1965)). In particular, claim 1 appears to be claiming to mutually exclusive 
Claim is examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ZERNOV (US 6262761) in view of SPANGLER (US 8654189).
Regarding claim 1, ZERNOV discloses an underwater lighting system (FIG.s 1-30) for use within a body of water, comprising: a light emitting unit (including 50 FIG. 4) mounted within a main structure (such as 22 FIG. 3); a portion (such as 24 FIG. 3) of said main structure being transparent such that at least a portion of the light emitted by said light emitting unit is able to travel through said transparent portion of said main structure, such that said light emitted by said light emitting unit is visible outside of said main structure of said underwater lighting system; said main structure connected to a power cord (8 FIG. 1), said power cord comprising an end comprising a terminal adapted to be connected to a power source located remotely from said main structure at a location above the surface of said body of water when said main structure is submerged in said body of water; an anchor (16 and 18 FIG. 1) directly attached to said power cord at a point between said main structure and said terminal of said power cord (see embodiment of FIG. 24 showing 206 having 210 and 217, where 210 is connected to the cord between the terminal and the main structure), without the use of any other tethers; said power cord being the only tether connected to said main structure, such that there are no other tethers that can become tangled with said power cord; wherein said power cord is configured to transmit electrical current from said remote power source through said power cord to said light emitting unit to provide power to said light emitting unit, enabling said light emitting unit to generate light; said light emitting unit adapted to be in thermal communication with said body of water when said main structure is submerged in said body of water, such that heat generated by said light emitting unit will be thermally transferred from said light emitting unit to said body of 
ZERNOV does not explicitly show said main structure being buoyant in said body of water.
SPANGLER teaches an underwater lighting system (FIG.s 1-33, especially see FIG.s 2, 3, 18 and 21) for use within a body of water, comprising: a light emitting unit (including 21 FIG.s 2, 3 and 21) mounted within a main structure (such as 18 FIG. 3); a portion of said main structure being transparent such that at least a portion of the light emitted by said light emitting unit is able to travel through said transparent portion of said main structure (operationally required), such that said light emitted by said light emitting unit is visible outside of said main structure of said underwater lighting system; said main structure connected to a power cord (such as 28 FIG. FIG. 4), said power cord comprising an end comprising a terminal adapted to be connected to a power source located remotely from said main structure at a location above the surface of said body of water when said main structure is submerged in said body of water; and a cord (16 FIG.s 2, 18 and 21); wherein, an anchor (FIG.s 2, 18 and 21) directly attached to said cord at a point between said main structure and said terminal without the use of any other tethers; wherein said power cord is configured to transmit electrical current from said remote power source through said power cord to said light emitting unit to provide power to said light emitting unit, enabling said light emitting unit to generate light (operationally evident); said light emitting unit adapted to be in thermal communication with said body of water when said main structure is submerged in said 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to configure the main structure to utilize a buoyant body, such as taught by SPANGLER, with the lighting system of ZERNOV in order to improve the operational modularity of the assembly. 
Regarding different embodiments of the prior art, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate features from different embodiments as long as they are capable of functioning together, which is the case for the recited embodiments of ZERNOV, in accordance to a preferred arrangement and application of the underwater lighting system.
Conclusion
The following references are cited as pertinent art of record. Applicant is kindly invited to review them prior replying to this action. 
RINK (US 5778259), LEMAIRE (US 3668986), RINK (US 6064824), SICHER (US 6724986), FORD (US 5938469), WEBER (US 6784920), TOBIAS (US 10250337).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875